Case: 4:18-cv-00003-RLW Doc. #: 121 Filed: 08/19/20 Page: 1 of 1 PageID #: 662




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

LAWRENCE WILLSON,                            )
                                             )
       Plaintiff,                            )
                                             )
vs.                                          )       Case No. 4:18-cv-3-RLW
                                             )
CITY OF BEL-NOR, MISSOURI,                   )
                                             )
       Defendant.                            )

                                      Notice of Settlement

       Plaintiff respectfully advises the Court that the Parties have reached a settlement on the

amount of damages for Plaintiff Lawrence Willson. The only remaining issue will be attorney fees

under 42 U.S.C. § 1988. Therefore, Plaintiff requests that the trial setting be vacated and that a

deadline of September 14, 2020 be established for filing a Notice of Dismissal of the damages

claim and a deadline established for any motion for attorney fees.

                                     Respectfully submitted,

                                     /s/ Anthony E. Rothert
                                     Anthony E. Rothert, #44827MO
                                     Jessie Steffan, #64861MO
                                     Omri Praiss, #41850MO
                                     Kayla M. DeLoach, #72424MO
                                     ACLU of Missouri Foundation
                                     906 Olive Street, Suite 1130
                                     St. Louis, Missouri 63101
                                     Phone: 314-652-3114
                                     Fax: 314-652-3112
                                     trothert@aclu-mo.org

                                     Gillian R. Wilcox, #61278MO
                                     ACLU of Missouri Foundation
                                     406 W. 34th Street, Suite 420
                                     Kansas City, Missouri 64111
                                     Phone: (816) 470-9938
                                     Attorneys for Plaintiff

                                                 1
